Citation Nr: 1507326	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  07-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether August 16, 2005, is the appropriate date for a grant of service connection for posttraumatic stress disorder (PTSD) following the Veteran's service separation on May 17, 2004.

2.  Entitlement to an initial schedular disability rating for in excess of 50 percent for PTSD prior to January 26, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to December 1975 and from February 2003 to May 2004, including service in Kuwait and Iraq; during that deployment, he earned a Combat Action Badge (CAB). 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That RO granted service connection for PTSD effective August 16, 2005, and assigned an initial rating.  

In a May 2012 decision, the Board, in pertinent part, assigned an initial 30 percent rating for PTSD from August 16, 2005, to April 2007, and additional staged ratings.  

The Veteran appealed the Board's 2012 decision regarding initial ratings for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Order, the Court partially vacated the Board's decision and remanded the vacated portion to the Board for further action.  

In March 2014, the Board issued a decision which granted a 50 percent rating for PTSD, but no higher rating, for the period from August 16, 2005 through January 27, 2007, and higher stated ratings thereafter.  The Veteran appealed the Board's March 2014 decision to the Court.  

By a November 2014 Order, the Court vacated the portion of the Board's 2014 decision which denied a rating in excess of 50 percent for PTSD from August 16, 2005 through January 27, 2007, and remanded that vacated portion of the Board's 2014 back to the Board for further action.  


This is the first time this case has been before the undersigned.  The claims file has been completely reviewed in great detail, nothwithing any actions of the Court or the Board.  During this review, an issue came to light that was not addressed by either the Court, the Board, or the Veteran's attorney at the Court, notwithstanding the fact that this case has been to the Veterans Court on two separate occasions.  Corrective action is required. 

As noted on the title page of this decision, the Board is assuming jurisdiction over the assignment of the effective date for the award of service connection for PTSD.  That claim is addressed in detail in the decision below.  

The Veteran testified in a hearing before a Decision Review Officer (DRO) in November 2009.  A transcript of that hearing is of record.

The Veteran's physical claims files and electronic claims files (Virtual VA and eFolder documents) have been reviewed in preparation for the issuance of this decision.

In this regard, the Board apologies for the delays in the adjudication of this case. 


FINDINGS OF FACT

1.  VA received a claim from the Veteran for service connection for PTSD in October 2004, when less than one year had elapsed after the Veteran's May 2004 separation from active duty.

2.  Prior to January 27, 2007, the Veteran's PTSD was manifested by a variety of symptoms, including nightmares, intermittent insomnia, poor concentration, forgetfulness, anger, irritability, avoidance behavior, hypervigilance, exaggerated startle response, and a depressed mood, which most nearly approximated occupational and social impairment with reduced reliability and productivity, but the Veteran did not report or objectively manifest illogical speech, impairment of thought processes, unprovoked irritability, inability to function independently, inability to perform activities of daily living, or grossly inappropriate behavior; the Veteran continued to work full-time until he voluntarily retired, and then obtained employment in a different position.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 18, 2004, for the grant of service connection for PTSD, are met.  38 U.S.C.A. § 5110(b) (West 2014).

2.  The criteria for an increased initial evaluation in excess of 50 percent for PTSD prior to January 27, 2007, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the Veteran separated from active duty on May 17, 2004.  In August 2004, the Veteran submitted claims for service connection for several disabilities.  

In late October 2004, the Veteran submitted a claim for service connection for PTSD.  See VA Form 21-4138 received by VA from Veteran on October 28, 2004.  In that statement, the Veteran alleged combat trauma (engagement with and attacks by enemy forces) during deployment to Kuwait and Iraq.  

The Veteran's DD Form 214 reflects that the Veteran was deployed to Kuwait and Iraq from March 2003 to March 2004 in support of Operation Enduring Freedom.  

A February 2005 rating decision deferred action on the claim for service connection for PTSD.  The Veteran's service records were corrected to show that he received a combat award, the Combat Action Badge, in 2006, and VA received that information in June 2007.  

By a rating decision issued in August 2007, service connection for PTSD was granted effective August 16, 2005, the date a VA examiner assigned a diagnosis of PTSD.  The Veteran disagreed with and perfected appeal of the initial rating assigned for PTSD.  

The August 2007 rating decision has been in adjudication continuously since its issuance, and is not final.

1.  Appropriate effective date for service connection for PTSD

As noted above, the Veteran served on active duty from July 1972 to December 1975 and from February 2003 to May 2004.

In this case, there has been no question as to the appropriateness of August 16, 2005 as the effective date for the award of PTSD during the Board's prior reviews of the assigned stages ratings for PTSD, nor has an issue as to the appropriate effective date been raised during the two appeals before the Court.  The Board has a serious concerns regarding the proper date of the award. 

In this regard, the claim for an increased rating prior to January 26, 2007 is properly before the Board, as directed by the Court, and review of the evidence prior to January 26, 2007 establishes that the claim for PTSD was submitted less than one year after the Veteran's discharge, even though no VA examination was conducted during that one-year period.

The Board clearly sees no prejudice in proceeding on this issue, at this time. 

The statute provides that "[t]he effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of release of discharge."  (Emphasis added.)  38 U.S.C.A. § 5110(b).  

In this case, the Veteran submitted a claim for service connection for PTSD which was received by VA on October 28, 2004, less than six months after the Veteran's service discharge.  

The RO assigned August 16, 2005, as the effective date for the grant of PTSD because a medical diagnosis of PTSD was clearly assigned on that date.  However, the examiner who assigned the diagnosis of PTSD on that date described a chronic disorder which was present in the year prior to the date of the actual examination.  

Moreover, VA outpatient treatment records reflect that the Veteran sought treatment for anger and anxiety symptoms in July 2004, less than two months after his service discharge.  An initial diagnosis of depressive disorder was assigned.  The VA outpatient provider who treated the Veteran in September 2004 again assessed that a depressive disorder was present, and opined that PTSD was a possible diagnosis, noting "(R[ule]/O[ut] PTSD)."  

Additionally, the August 16, 2005 private report reflects that the Veteran stated he was on medication for PTSD through VA and was attending VA outpatient group therapy.  A September 2005 VA outpatient group therapy record discloses that the Veteran attended a regular group therapy session, but does not indicate when the Veteran began attending.  It appears that some VA records after September 2004 but prior to September 2005 are missing from the claims files.  
 
The governing statutory provision, 38 U.S.C.A. § 5110(b), quoted in full above, does not require that a diagnosis be medically established or factually ascertainable on the day following service discharge in order for the award of service connection to be effective the day after service discharge, if a claim is submitted within the first year after service separation.  

Normally, if an aspect of a non-final decision is not challenged on appeal, the Board refers an issue requiring clarification or correction to the RO, or directs the issue to the attention of the Veteran/appointed representative, or, Remands the issue if the issue is within the Board's jurisdiction.  In this case, however, if the Board directs the AOJ or the Veteran to address this issue, the question of the initial rating prior to August 16, 2005, will remain pending, if an effective date prior to August 16, 2005, is awarded for the grant of service connection.  It is unreasonable to the Veteran to require him to further appeal the effective date and initial rating in connection with his October 2004 when more than 10 years have elapsed already during adjudication of the initial rating caused, in part, to delays before the Veterans Court. 

The date assigned by the Board for the grant of service connection for PTSD is the first day following the Veteran's separation from active service.  No conceivable prejudice to the Veteran could result from this decision, since no statutory provision which might be applicable in this case would allow an award of compensation while the Veteran was still on active duty.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It is appropriate to assume jurisdiction over the non-final effective date of the award of service connection for PTSD at this time to allow the Board to consider all relevant evidence prior to January 2007.  Otherwise, adjudication of the rating prior to January 26, 2007 will be split into two periods, one prior to August 16, 2005 and one from August 16, 2005 through January 26, 2005.  

The Board finds that the correct effective date for the Veteran's award of service connection for PTSD is May 18, 2004, the day following his May 17, 2004 discharge from active duty.  38 U.S.C.A. § 5110(b)(1).  

2.  Claim for evaluation in excess of 50 percent for PTSD prior to January 2007.  

The Veteran service treatment records are associated with the claims files.  The Veteran's VA outpatient records, which begin in June 2004 and continue throughout the period at issue, include approximately 150 pages of VA medical evidence.  In addition, private clinical records from 2005 through 2007 are also associated with the claims files.  These clinical records, the Veteran's lay statements (to include his response to a PTSD questionnaire), and lay statements submitted by others, are the primary evidence the Board must consider in readjudicating the issue on appeal.  As the period at issue ended some eight years ago, current treatment records are not relevant, and no development of current clinical evidence is required.

Applicable laws and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, using the General Rating Formula for Mental Disorders specified in 38 C.F.R. § 4.130.  The symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Accordingly, the symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score is one part of the medical evidence to be considered and is not dispositive.  It remains the Board's responsibility to evaluate the probative value of any lay or medical opinion in light of all the evidence of record.

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score below 51 is considered consistent with more serious symptoms. 

Facts and analysis

VA treatment records dated in 2004 reflect that the Veteran voiced mental health concerns, primarily anxiety, anger, and difficulty sleeping, in June 2004 and July 2004.  The Veteran, who had returned home after deployment, was employed full-time as a policeman on a university campus.  He reported marital friction.  He reported that he slapped his wife once during an argument.  In September he reported depression.  Diagnoses of possible adjustment disorder with depressed mood and "R[ule]/O[ut] PTSD" were assigned.  The Veteran was placed on medications (trazadone, Zoloft).  The Veteran denied hallucinations, homicidal or suicidal ideation.  His speech was articulate and relevant.  He reported poor sleep.  He reported friction on the job, where he was working under "a lady" who he felt was not competent; he reported that the chief he had worked under for many years had been deployed to Iraq.  

VA radiologic and urology examinations conducted in December 2004 and April 2005 do not reference PTSD, but do reflect that the Veteran was considered a reliable historian; no difficulty communicating with the examiners was noted.  

A private Intake Assessment dated in August 2005 reflects that the Veteran had been passed over for promotion the previous week; as a result, he had thoughts of shooting himself, but he was calmed by his wife.  He denied current suicidal ideation or intent.  The Veteran complained of nightmares 3-4 times per week, as well as concentration and memory problems that may have contributed to his failure to be promoted.  He reported anger and irritability at home, due at least in part to family frictions.  The Veteran's elderly mother-in-law had moved into his household due to financial problems.  The household included the Veteran's daughter and a grandson.  The Veteran reported that he was taking medication and attending group therapy.  The psychologist diagnosed PTSD and assigned a current GAF score of 50, and opined that the Veteran's highest GAF score in the past year was 60.

VA outpatient records during the period from September 2004 to September 2005 are not of record.  The report of VA group therapy in September 2005 reflects that the Veteran was continuing regular attendance, but does not reflect when he entered group therapy.  The Veteran reported difficulties with sleep and stated he seemed to be getting increasingly forgetful as a result of his PTSD.

VA psychiatric treatment in October 2005 states the Veteran reported doing "okay" overall but with occasional added stress.  Mental status examination (MSE) showed the Veteran to be friendly and cooperative, with normal speech.  The Veteran denied hallucinations, delusions or paranoia but endorsed occasional nightmares about Iraq.  He reported his mood was less depressed, appetite fair, sleep okay with medication, and energy level fair.  Thought process was linear, orientation and memory were intact and insight was adequate.  A current GAF score of 65 was assigned.

A February 2006 outpatient treatment note by the same VA psychiatrist states the Veteran reported his PTSD counseling group had been helpful.  He continued working full-time but planned to retire soon.  The Veteran endorsed nightmares and some sleep difficulty but stated his relationships with his wife and his coworkers had improved.  MSE showed the Veteran to be friendly and cooperative, with normal speech.  There were no hallucinations, delusions or looseness of associations.  The Veteran endorsed recurrent nightmares and intrusive memories of his war experiences; he stated he could sleep 5-6 hours.  He denied thoughts of harm to himself or others.  Affect was appropriate and appetite was okay.  Energy level was normal, thought process was goal-directed and memory and cognition were both intact.  A GAF score of 65 was again assigned. 

Thereafter, a June 2006 outpatient note by another VA provider disclosed that the Veteran reported that insomnia and irritability were improved, but reported continued nightmares and avoidance behavior.  He reported that his concentration remained poor, and he felt more comfortable being alone.  A GAF score of 52 was assigned.  

In August 2006, a VA psychiatrist noted complaints of nightmares, avoidance, hypervigilance and exaggerated startle response. The Veteran reported depressed mood.  He denied homicidal or suicidal ideation.  The Veteran had recently retired from his job after more than 25 years for that employer; his wife gave him a surprise retirement party but the Veteran was uncomfortable and would have preferred to be alone.  The psychiatrist assigned a current GAF of 50 and increased the dosage of the Veteran's medication.

August 2006 private clinical records from M.L.W., Ph.D., reflect that the Veteran reported that he was still sleeping only three to four hours per night, but he was less angry and tense.  He reported working at a new security job, and felt less tension there.  It was noted that the Veteran would be transferring to a different provider the following month.  

VA outpatient treatment records dated in October 2006 reflect continuing treatment for PTSD/mood disorder, as well as shoulder pain, GERD, joint pain, tinnitus, right foot pain, and hypertension.  Additional private treatment records from AM, MD, prior to January 2007 reflect treatment for renal failure, back pain, neck pain, arrhythmia syndrome, and depression, with the Veteran reporting that symptoms of depression were stable.  The Veteran continued to work.  

In early January 2007, the Veteran's wife, AM, submitted a statement regarding his symptoms, which she reported as difficulty sleeping at night, nightmares, headaches, complaints of pain, anger, verbal abuse toward family members.  AM stated that he husband seemed uneasy, aggressive, defensive, and would sometimes shout uncontrollably.  

The evaluation assigned after January 26, 2007, is not at issue, so the evidence after that date need not be addressed in this decision.  

The Veteran had worked for one employer for more than 25 years when he voluntarily resigned.  He was able to obtain employment as a security guard in the month when he retired, and continued in that employment throughout the period at issue.  

The Veteran's statements and the statements of his providers and his wife present a picture of an individual who had occasional decreases in work efficiency and tensions at work, and had difficulty coping with a supervisor who had less experience than he did, no military experience, and whom he perceived as less competent than himself.  

Nevertheless, the picture of the Veteran provided in the clinical records reflects an individual who continued to work regularly and served as the sole support of his extended family, which included a spouse who had serious medical problems (lupus) and could not work and a mother-in-law, daughter, and grandson.  As defined by VA for rating purposes, the Veteran was generally functioning fairly well, under the circumstances, which also included his own serious medical conditions (hypertension resulting in impaired renal function, heart arrhythmia, and neck and spine disorders, among others).  

In effective, many of the Veteran's own statements provide factual evidence against this claim, clearly indicating problems with PTSD, but problems within the arena of a 50% rating. 

Currently, the Veteran is entitled to a 50 percent rating for the period from May 18, 2004 to January 26, 2007.  A 50 percent rating reflects that the Veteran had serious, chronic symptoms of PTSD; the 50 percent rating also reflects that despite the serious effects of his PTSD, he remained able to continue working full-time, and remained married to his wife, under work and family circumstances that can best be described as challenging.  

The veteran's statement that he had difficulty maintaining effective relationships at work, and that he was passed over for promotion, are credible.  Nevertheless, the Veteran continued to work full-time at his occupation until he had worked for his employer for more than 25 years.  Following his retirement, he obtained another job quickly, and remained in that position during the period at issue.  Thus, the evidence demonstrates that the veteran does not have deficiencies in most aspects of his occupational requirements, and demonstrates that the veteran does not manifest severe or total occupational impairment. 

In this regard, it is critically important for the Veteran to understand that if he had no problems with his PTSD, there would be no basis for the 50% rating, let alone a compensable evaluation. 

The Veteran manifested symptomatology not enumerated in the rating criteria, including intrusive thoughts and hypervigilance.  While hypervigilance and exaggerated startle reaction certainly may result in reduced reliability and industrial impairment, the severity of an exaggerated startle reaction, for example, is not equivalent to industrial impairment due to spatial disorientation or illogical speech, or other symptoms indicative of a 70 percent rating.   

There is evidence that the veteran was verbally abusive at times, "shouting uncontrollably."  Nevertheless, only one incident of physical violence was reported during the period at issue, and that was not repeated.  Thus, while the Veteran manifested "road rage" and "verbal abuse," the Board does not find that impairment of impulse control was so severe as to result in physical altercations at work, nor is there evidence that his co-workers felt threatened.  While the Veteran had periods of unprovoked irritability, he had only one period of actual violence.  The Board does not find that the Veteran's symptoms were of the frequency and severity as to meet the criteria for a 70 percent rating.  

In this regard, the Veteran does not meet some of the standards of a 50% evaluation, let alone a higher rating, during this period.     

For example, the evidence establishes that the Veteran was "articulate" and remained able to communicate verbally at all times during the period at issue in this decision.  The hazardous nature of the veteran's employment as a policemen during the majority of the period at issue suggests that, if the veteran were to meet the criteria for a 70 percent evaluation or for a 100 percent evaluation, it would have come to the attention of his employer and it would not have been safe for the public for him to continue working.  There is no record of symptoms rising to that level of severity.

As noted above, the symptoms listed in the General Rating Formula for Mental Disorders are not inclusive of all symptoms of mental health disturbances that Veterans might manifest, and are not intended to constitute an exhaustive list.  Rather, the listed symptoms are examples for evaluating the severity of unlisted symptoms.  Entitlement to the next higher rating, as 70 percent rating, requires symptoms of a severity equivalent to (for example only) obsessional rituals, suicidal or homicidal ideation, intermittent inability to preform activities of daily living, illogical or irrelevant speech, or lack of orientation to place.  

The Veteran certainly displayed or reported disturbances of motivation and mood and difficulty establishing and maintaining effective work and social relationships, consistent with the 50 percent evaluation in effect, but the evidence includes no objective findings or symptoms of short-term or long-term memory loss, impairment of the ability to communicate verbally, such as circumlocutory, circumstantial, or stereotyped speech, unprovoked irritability with periods of violence, or other symptoms associated with occupational impairment.  

The Veteran continued to function independently at home and in his job; there is no evidence that other family members helped him with activities of daily living or were required to assist him with household chores or transportation.  Rather, the record reflects that the Veteran was required to assist his ill wife and elderly mother-in-law, at a minimum, clearly indicating a stressful situation that the Veteran was able to address, with some problems. 

The Veteran's GAF scores during this period generally fell between 50 and 60, consistent with a 50 percent rating, although at least two providers assigned GAF score above 60 (65, 75).  The GAF scores as a whole are consistent with a 50 percent rating, but not a higher rating.  Some of the evidence, especially the evidence soon after the Veteran's May 2004 service discharge is more consistent with a 30 percent rating than with a 50 percent rating.  The Veteran met at least one criterion for a 70 percent rating during the period at issue.  However, the Veteran's disability rating should not be based on one or two specific symptoms, but must consider the symptoms as a whole, which it has in this case. 

The Board finds that, with resolution of doubt in the Veteran's favor, a 50 percent rating is consistent with the Veteran's symptoms and functioning during the period at issue.  A vast majority of the evidence, greater than a preponderance of the evidence, is against a finding that the Veteran had total occupational and social impairment, so as to meet the criteria for a total schedular evaluation, prior to January 26, 2007.  

Extraschedular Rating

The Board has considered whether an extraschedular evaluation is warranted for the psychiatric disability.  In exceptional cases, an extraschedular rating, that is, a rating based on disability factors not considered in the rating schedule, may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

A comparison between the level of severity and symptomatology of the claimant's service-connected PTSD with the established criteria found in the rating schedule for that disability discloses no exceptional circumstances.  While the Veteran manifested some symptoms such as exaggerated startle reflex, which, as noted above, are not specifically enumerated in the rating criteria, the Veteran's unlisted symptoms are not of such severity as to be comparable to symptoms used as expels for the 70 percent of 100 percent ratings.  

The Veteran's full-time employment until voluntary retirement with more than 25 years of service in 2006, followed by nearly immediate rehiring in similar employment, is inconsistent with a finding of marked interference with employment.  The Veteran was not hospitalized for treatment of PTSD prior to January 26, 2007.  In this case, the evidence does not present discussion of symptoms of PTSD which cannot be considered under the rating criteria.  A specific symptom, such as, for example, nightmares, may not be enumerated in the rating criteria, but may be evaluated as similar to chronic sleep impairment, one of the symptoms enumerated for a 30 percent rating.  There is no evidence of unlisted symptoms of such unusual nature that it would be unfair to compare the symptoms to a listed, similar symptom.  

There is no evidence of exceptional or unusual symptoms or circumstances such as frequent hospitalization, to suggest that the Veteran is not adequately compensated by the regular rating schedule.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b) (1) is applicable). 

Duties to notify and assist

The Veteran's claim on appeal arises from his disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice under this law is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and identified post-service treatment records from VA and private providers have been obtained.  Full STRs relating to the Veteran's first tour of active duty are not present, but the RO has made every effort to obtain those records and has filed a formal memorandum of nonavailability.  In any event, the claim at issue is the severity of PTSD during a period from May 2004 to January 2007, and service treatment records from 1972 to 1975 would not assist the Veteran to substantiate a higher rating during that period.  

The Veteran has not identified any additional outstanding records that have not been requested or obtained.  VA treatment and private examination was afforded to the Veteran, and any reasonable doubt as to adequacy of the VA examination for rating purposes has been resolved in the Veteran's favor.  Further examination at this time to determine the severity of the Veteran's PTSD prior to January 26, 2007 would not be probative, and is not required.  

The Veteran was afforded a hearing before a DRO in which he presented oral argument in support of his higher rating claim.  Here, the DRO sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Accordingly, the Veteran is not shown to be prejudiced by any aspect of this hearing, and neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  The Veteran's arguments during the course of the appeals to the Court demonstrated that he, through his representatives, has actual knowledge of the elements necessary to substantiate his claim. 

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Because the issue as to the appropriate date for the grant of service connection is entirely favorable to the Veteran, it would be adverse to the Veteran's interests to fail to issue this decision without addressing the claim.  

Again, the Board apologies for the delays in the adjudication of this case.


ORDER

Subject to the criteria applicable to the payment of monetary benefits, an effective date of May 18, 2004, is assigned for the grant of service connection for PTSD.

An initial rating for PTSD in excess of 50 percent prior to January 27, 2007 is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


